Citation Nr: 9902437	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran was on active service from October 1951 
to October 1955 and, subsequently, became a member of the 
U.S. Navy Reserves. 


FINDING OF FACT

No competent evidence has been submitted that tends to 
indicate that  the veterans bilateral hearing loss is 
etiologically related to his military service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a July 1986 
VA request for the veterans service records, reported that 
the veterans records may have been destroyed in the fire at 
the Records Center in 1973.  Nevertheless, the record 
includes some of the veterans reserve service medical 
records.  While the absence of the veterans service medical 
records is clearly not helpful to the veterans claim, the 
absence of those records does not preclude the granting of 
service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
continuity of symptomatology after service generally is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a disability 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In the veterans case, the veterans reserve service medical 
records include examination reports dated February 1970 and 
June 1977 which indicate the veterans hearing acuity was 
15/15, bilaterally, using the whispered voice test.  As well, 
the records include a February 1970 report of medical history 
completed by the veteran which shows he marked I dont 
know under hearing loss.  However, a subsequent report of 
medical history completed by veteran in December 1979 shows 
he marked no under hearing loss.

As to the post-service medical evidence, the evidence 
includes records dated December 1995 from the Clear Tone 
Hearing Aid Laboratory and Auditory Clinic noting the veteran 
underwent an audiological examination which revealed 
moderate, sloping to severe, mixed hearing loss bilaterally.  
Specifically, the veterans pure tone thresholds, in 
decibels, for the left ear were 50, 50, 45, 55, 55 and for 
the right ear were 45, 45, 50, 55, 55, both measured at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.

Records from Stanley R. Lang, Ph.D., dated January 1996 
reveal the veterans pure tone thresholds, in decibels, for 
the left ear were 60, 50, 55, 55, 65 and for the right ear 
were 50, 55, 45, 45, 55, both measured at 500, 1000, 2000, 
3000 and 4000 Hertz, respectively.  Additionally, the records 
contain medical notations indicating the veteran suffered 
from longstanding hearing loss since an explosion in 1953, 
and that the VA had lost the veterans records substantiating 
the loss.  In this regard, the Board emphasizes that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995). 

Finally, the record includes various statements by the 
veteran and his representative made via correspondence and 
during the March 1996 appeal hearing, as well as written 
statements by Willie J. Maynard, J.B. Beckwith, Donald A. 
Kohn, and Casper J. Gunlock.  These statements generally 
indicate that, in 1953, the veteran sustained acoustic trauma 
aboard the U.S.S. Collett when a depth charge accident 
occurred in the ship. 

After a review of the evidence, the Board notes the evidence 
shows the veterans current level of hearing loss meets the 
criteria defined in 38 C.F.R. § 3.385 and Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, the evidence does not contain 
any indication that the veterans current hearing disability 
was incurred in or aggravated by his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, as the evidence does not show the veteran 
currently suffers from a bilateral hearing disability which 
is related to his period of service, the Board must conclude 
that the veterans claim for service connection for bilateral 
hearing loss is not well grounded and must be denied on that 
basis.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.

In arriving at its conclusion, the Board has considered the 
various statements and correspondence by the veteran, his 
representative, Willie J. Maynard, J.B. Beckwith, Donald A. 
Kohn, and Casper J. Gunlock.  While the Board acknowledges 
the sincerity of these statements, the Board notes that all 
of these individuals are laypersons not qualified to offer a 
medical opinion as to causation or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the United States Court of Veterans Appeals held 
that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submit to VA competent evidence 
demonstrating a nexus between his current bilateral hearing 
loss and his period of service.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for 
service connection for bilateral hearing loss, and the 
reasons for which his claim failed.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
